The offense is theft by bailee of property over the value of fifty dollars, the punishment confinement in the penitentiary for three years.
The transcript contains no bills of exception. The statement of facts does not appear to have been filed in the court below.
This court will not consider a statement of facts which fails to show that it was filed in the trial court. Branch's Ann. P. C., Sec. 598; Roch v. State, 120 S.W. 448; Waddell v. State,105 S.W. 796.
No question is presented for review.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.